          Case 18-07363-LA11              Filed 01/28/21          Entered 01/28/21 17:08:36            Doc 502        Pg. 1 of 8
CSD 1181 [07to111a1
Name, Address, Telephone No. & I.D. No.
Michael D. Breslauer, Esq. SBN 110259
mbreslauer@swsslaw.com
SOLOMON WARD SEIDENWURM & SMITH, LLP
401 B Street, Suite 1200
San Diego, CA92101
Telephone (619) 231-0303
Attorneys for Reorganized Debtor Cuker Interactive, LLC

                   UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF CALIFORNIA
                   325 West F Street, San Diego, California 92101-6991

In Re
    Cuker Interactive, LLC,

                                                                                          BANKRUPTCY NO. 18-07363-LA11



    Tax 1.D.(EIN)#: _ _ _ _ _ _/S.S.#:XXX-XX-_ _                          Debtor.


                                                    NOTICE OF HEARING AND MOTION

TO THE DEBTOR, ALL CREDITORS AND OTHER PARTIES IN INTEREST:

        You are hereby notified that on February 25, 2021                 , at   2:00 p .. m., in Department Two (2),
Room 118, of the Jacob Weinberger United States Courthouse, located at 325 West F Street, San Diego, California
92101-6991, there will be a hearing regarding the Motion of SEE BELOW                                   , for [check the
appropriate box]:

    D       Dismissal of a chapter 7, 11 or 12 case;

    D       Conversion of a chapter 7, 11 or 12 case by a party other than the debtor;

    [gj     Allowance of Final compensation or reimbursement of expenses of Solomon Ward Seidenwurm & Smith, LLP,
            The Broken-Bench Law Firm and Baker Tilly US, LLP fka Squar Milner LLP as provided in Exhibit "A";

    D       Appointment of a trustee in a chapter 11 case; or

    D       Other [specify the nature of the matter]:




       If not required to be attached, a set of the moving papers will be provided, upon request, by the undersigned or
may be inspected at the office of the Clerk.

        Any opposition or other response to the motion must be served upon the undersigned and the original and one
copy of such papers with proof of service must be filed with the Clerk of the U.S. Bankruptcy Court at 325 West F St.,
San Diego, California 92101-6991, not later than fourteen (14) 1days from the date of service.

DATED: January 28, 2021                                                  /s/ Michael D. Breslauer
                                                                          [Attorney for] Moving Party
                                                                          Reorganized Debtor Cuker Interactive, LLC

1
    Depending on how you were served, you may have additional time for response. See FRBP 9006.


CSD 1181
                       Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:08:36     Doc 502     Pg. 2 of 8
CSD 1181A (Page 3)     [08/01/11]      [TO BE INCLUDED IN OR ATTACHED TO FEE NOTICES]


APPLICANT Solomon Ward Seidenwurm & Smith, LLP      , Co-Counsel for                  Reorganized Debtor Cuker Interactive, LLC


                                                        FEES
                         FEES         FEES                             FEES HELD             FEES           COSTS                  COSTS
                                                    AUTHORIZED
                      REQUESTED     ALLOWED                               BACK           DISALLOWED       REQUESTED               AWARDED
                                                    FOR PAYMENT

    1ST INTERIM
    12/14/18 to         53,447.50     53,447.50         53,447.50                                                   622.15                  622.15
      3/31/19

    2ND INTERIM
     4/1/19 to          57,120.50     57,120.50         57,120.50                                                   369.45                  369.45
      10/31/19

    3RD INTERIM
     11/1/19 to         67,470.00     67,470.00         67,470.00                                               524.65                      524.65
      3/31/20
    4TH & FINAL
     4/1/20 to         215,218.50                                                                             3,225.53
       1/5/21
     TOTALS:           393,256.50    178,038.00        178,038.00              0.00             0.00          4,741.78                 1,516.25
I                 I




CSD 1181A                                                    EXHIBIT "A"                                                         Page 1 of 2
                                                                                                                         American LegalNet, Inc.   ~
                                                                                                                         v.,v...w.Forms\.Vork.Flow com ~~
                       Case 18-07363-LA11   Filed 01/28/21    Entered 01/28/21 17:08:36     Doc 502      Pg. 3 of 8

APPLICANT The Broken-Bench Law Firm                    , Co-Counsel for                  Reorganized Debtor Cuker Interactive, LLC


                                                           FEES
                         FEES           FEES                              FEES HELD           FEES             COSTS                  COSTS
                                                       AUTHORIZED
                      REQUESTED       ALLOWED                                BACK         DISALLOWED 1       REQUESTED               AWARDED
                                                       FOR PAYMENT

    lST & Final
     7/8/20 to          66,600.00                                                                                     160.00
       l/5/21


        to


- - - to - - -

        to
     TOTALS:            66,600.00               0.00            0.00              0.00             0.00               160.00                         0.00
I                 I

APPLICANT      Baker Tilly US, LLP fka Squar Milner , Accountants for                    Reorganized Debtor Cuker Interactive, LLC


                                                          FEES
                         FEES           FEES                              FEES HELD           FEES             COSTS                 COSTS
                                                       AUTHORIZED
                      REQUESTED       ALLOWED                                BACK         DISALLOWED 1       REQUESTED              AWARDED
                                                       FOR PAYMENT

    1ST & FINAL
    ll/18/19 to         54,962.50                                                                                     259.50
       l/5/21


        to


        to


        to

I    TOTALS:
                  I
                        54,962.50               0.00            0.00              0.00             0.00           259.50                             0.00



CSD 1181A                                                    EXHIBIT "A"
                                                                                                                      - - - - - -Page
                                                                                                                                  ~ ~2               of 2


                                                                                                                           American LegaINet, Inc.    ~
                                                                                                                           ~.!JlL~~Q.lll~
       Case 18-07363-LA11           Filed 01/28/21      Entered 01/28/21 17:08:36          Doc 502      Pg. 4 of 8
CSD 1181 (Page 2)     [07/01/18)


                                                CERTIFICATE OF SERVICE

         I, the undersigned whose address appears below, certify:

         That I am, and at all relevant times was, more than 18 years of age;

      Thatonthe28 1h dayof   January2021           , I served a true copy of the within NOTICE OF
MOTION AND HEARING on the following persons by the mode of service shown below:


1.       To Be Served by the Court via Notice of Electronic Filing ("NEF"):
        Under controlling Local Bankruptcy Rules(s) ("LBR"), the documents) listed above will be served by the
court via NEF and hyperlink to the document. On January 28, 2021             , I checked the CM/ECF docket for
this bankruptcy case or adversary proceeding and determined that the following person(s) are on the Electronic Mail
Notice List to receive NEF transmission at the e-mail address(es) indicated and/or as checked below:

     •Robert R. Barnes     robertbarn@outlook.com, phall@allenmatkins.com; bcrfilings@allenmatkins.com
     •Michael D. Breslauer mbreslauer@swsslaw.com, wyones@swsslaw.com
     •K. Todd Curry    tcurry@currylegal.com
     •Jonathan S. Dabbieri    dabbieri@sullivanhill.com, hill@sullivanhill.com; bkstaff@sullivanhill.com;
     vidovich@ecf.inforuptcy.com; dabbieri@ecf.inforuptcy.com
     •Peter L. Duncan    peterd@psdslaw.com, bonniec@psdslaw.com
     •Michael T. O'Halloran    mto@debtsd.com, vh@debtsd.com
     •David Ortiz   david.a.ortiz@usdoj.gov, USTP.REGION15@USDOJ.GOV; tiffany.l.carroll@usdoj.gov;
     abram.s.feuerstein@usdoj.gov
     •Donald Reid    don@donreidlaw.com
     •Heather L. Rosing     HRosing@Klinedinstlaw.com, mruiz@klinedinstlaw.com
     •Gerald N. Sims    jerrys@psdslaw.com, bonniec@psdslaw.com
     •United States Trustee    ustp.region15@usdoj.gov
     •Alan Vanderhoff alan.vanderhoff@vanderhofflaw.com, alanvanderhoff@cox.net
     •Matthew S. Walker     matthew.walker@pillsburylaw.com, renee.evans@pillsburylaw.com;
     firmwidecalendardocket@pillsburylaw.com;




2.       Served by United States Mail:

       On January 28, 2021                , I served the following person(s) and/or entity(ies) at the last known
address(es) in this bankruptcy case or adversary proceeding by placing accurate copies in a sealed envelope in the
United States Mail via 1) first class, postage prepaid or 2) certified mail with receipt number, addressed as follows:


         SEE ATTACHED SERVICE LIST




                                                                                                            American LegalNct, Inc.     ~
CSD 1181                                                                                                    www.FonnsW9rkf'.lpw.c0t.n   V!U
     Case 18-07363-LA11            Filed 01/28/21      Entered 01/28/21 17:08:36            Doc 502    Pg. 5 of 8
CSD 1181 (Page 3) [07/01/18]



3.     Served by Personal Delivery, Facsimile Transmission, Overnight Delivery, or Electronic Mail:

       Under Fed.R.Civ.P.5 and controlling LBR, on                                 , I served the following person(s)
and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile
transmission, by overnight delivery and/or electronic mail as follows:

 D     Attorney for Debtor (or Debtor), if required:




        I declare under penalty of perjury under the laws of the United States of America that the statements made
        in this proof of service are true and correct.




        Executed on   January 28, 2021                           /s/ Wendy A Yanes
                                  (Date)                           (Typed Name and Signature)

                                                                 401 B Street, Suite 1200
                                                                   (Address)

                                                                 San Diego, CA 92101
                                                                   (City, State, ZIP Code)




CSD 1181
        Case 18-07363-LA11     Filed 01/28/21     Entered 01/28/21 17:08:36   Doc 502       Pg. 6 of 8
                                       ASM Capital XLLC                        Baker Tilly US, LLP
                                       7600 Jericho Turnpike, Suite 302        San Diego
                                       Woodbury, NY 11797-1705                 3655 Nobel Drive
                                                                               Suite 300
                                                                               San Diego, CA 92122-1050




Squar Milner LLP
San Diego
3655 Nobel Drive
Suite 300
San Diego, CA 92122-1050

ACAR Leasing LTD                       Aaron Cuker                             Adel Atalla
d/b/a GM Financial Leasing             614 Seaward Avenue                      5600 Avenida Encinas, Suite 175
PO Box 183853                          Carlsbad, CA 92011-3256                 Carlsbad, CA 92008-4447
Arlington, TX 76096-3853


Amari Active                           American Arbitration Assoc.             Andrew M. Troop, Esq.
337 S. Cedros Ave. Ste G               45 E River Park Place W                 PILLSBURY WINTHROP SHAW PITTMAN LLP
Solana Beach, CA 92075-1951            #308                                    1540 Broadway
                                       Fresno, CA 93720-1565                   New York, New York 10036-4039


                                       Ardent Law Group, P.C.                  Chuck Easttom
                                       4340 Von Karman Ave., Suite 290         5605 Woodspring Drive
                                       Newport Beach, CA 92660-1201            Plano, TX 75093-8565



                                       EIZO, Inc.                              FRANCHISE TAX BOARD
                                       5710 Warland Drive                      BANKRUPTCY SECTION MS A340
                                       Cypress, CA 90630-5030                  PO BOX 2952
                                                                               SACRAMENTO CA 95812-2952


GoMacro                                HERMOZA
100 GoMacro Way                        6005 Paseo Hermosa
Viola, WI 54664-1100                   Carlsbad, CA 92009-2223



                                                                               Husch Blackwell LLP
                                                                               33 East Main Street, Suite 300
                                                                               Madison, WI 53703-4655



Husch Blackwell LLP                    (p)INTERNAL REVENUE SERVICE             Interior Plant Service, Inc.
c/o Mark T. Benedict                   CENTRALIZED INSOLVENCY OPERATIONS       3971 Goldfinch Street, Ste B
4801 Main Street, Suite 1000           PO BOX 7346                             San Diego, CA 92103-2992
Kansas City, MO 64112-2551             PHILADELPHIA PA 19101-7346
        Case 18-07363-LA11            Filed 01/28/21     Entered 01/28/21 17:08:36   Doc 502       Pg. 7 of 8
Internal Revenue Service                      Jan-Pro
PO Box 7346                                   4125 Sorrento Valley Blvd.
Philadelphia, PA 19101-7346                   Suite E
                                              San Diego, CA 92121-1423


KLINEDINST PC                                 Lincoln Loop                            Little Sluggers
Heather L. Rosing, Esq.                       1608 S Ashland Ave #96971               P.O. Box 58
Leah Plaskin Lorenz, Esq.                     Chicago, IL 60608-2013                  Rancho Santa Fe, CA 92067-0058
501 West Broadway, Suite 600
San Diego, California 92101-3584

MADE - Carlsbad, LLC                          MAKE - Carlsbad, LLC
Attn: Dennis S. Cruzan                        5600 Avenida Encinas
236 S. Sierra, Suite 100                      Carlsbad, CA 92008-4446
Solana Beach, CA 92075-1862


Maskell Law PLLC                                                                      Modus Ediscovery Inc.
888 N. Quincy St, Ste 701                                                             92 Cornerstone Drive, #403
Arlington, VA 22203-2073                                                              Cary, NC 27519-8404



Modus Ediscovery Inc.                                                                 PILLSBURY WINTHROP SHAW PITTMAN LLP
Five Concourse Pkwy, Ste 3000                                                         501 West Broadway, Suite 1100
Atlanta, GA 30328-7106                                                                San Diego, California 92101-3575



PILLSBURY WINTHROP SHAW PITTMAN LLP           PILLSBURY WINTHROP SHAW PITTMAN LLP     PILYQ
Callie A. Bjurstrom, Esq.                     c/o Matthew S. Walker                   11760 Sorrento Valley Rd Ste L
Michelle A. Herrera, Esq.                     12255 El Camino Real, Suite 300         San Diego, CA 92121-1018
501 West Broadway, Suite 1100                 San Diego, CA 92130-4088
San Diego, California 92101-3575




Portable Storage                              Resonant Legal Media LLC                Resonent Legal Media
835 W. State Street                           c/o American Financial Management       413 S. Washington Street
Ontario, CA 91762-4130                        8755 W. Higgins Road, Suite 610         Alexandria, VA 22314-3629
                                              Chicago, IL 60631-2751


Rip Curl                                      Robins Kaplan LLP
3030 Airway Ave.                              800 La Salle Ave, Suite 2800
Costa Mesa, CA 92626-6036                     Minneapolis, MN 55402-2015
        Case 18-07363-LA11     Filed 01/28/21     Entered 01/28/21 17:08:36   Doc 502       Pg. 8 of 8
Sunbelt Rentals, Inc.                  TekWorks, Inc.                          The Brad Hendricks Law Firm
2341 Deer Field Drive                  13000 Gregg Street                      500 Pleasant Valley Dr, Blg C
Fort Mill, SC 29715-8298               Poway, CA 92064-7151                    Little Rock, AR 72227-2137



The Hashem Law Firm, PLC                                                       (p)TORREY PARTNERS LLC
437 West Conrad Street                                                         3390 CARMEL MOUNTAIN ROAD
P.O. Box 739                                                                   SUITE 150
Monticello, AR 71657-0739                                                      SAN DIEGO CA 92121-1055


Wolfe Legal Group, PC
402 West Broadway, Ste 400
San Diego, CA 92101-3554




IRS                                    (d)IRS                                  Shults &Adams LLP
10th St &Pennsylvania Ave NW           880 Front Street, #3295                 200 West Capitol Avenue, Suite 1600
Washington, DC 20530                   San Diego, CA 92101                     Little Rock, AR 72201



Torrey Partners                        (d)Torrey Partners, LLC
3394 Carmel Mountain Road              3390 Carmel Mountain Road, Suite 150
Suite 100                              San Diego, CA 92121
San Diego, CA 92121
